Citation Nr: 0928076	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to April 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  A Travel Board hearing 
was held before the undersigned in September 2006; a 
transcript of the hearing is of record.  This case was before 
the Board in May 2007 and May 2008 when it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The May 2008 Remand directed the RO should obtain copies of 
the decision awarding the Veteran Social Security 
Administration (SSA) disability benefits, effective 1984, and 
of the notice letter advising him of that fact.  Such 
information was not provided by SSA; in fact, based on the 
information received from SSA, the RO apparently believed 
that no additional evidence was available.  However, in 
December 2008, the Veteran submitted a copy of a Report of 
Confidential Social Security Benefit Information, which shows 
that he was found to be totally disabled based on a primary 
diagnostic code of affective/anxiety disorders.

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  The 
additional evidence submitted by the Veteran in December 2008 
was received subsequent to the issuance of the December 2008 
Supplemental Statement of the Case (SSOC) and has not been 
reviewed by the RO in conjunction with the issue on appeal.  
The Veteran has not waived RO consideration of the additional 
evidence.  Accordingly, the RO must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  See 38 C.F.R. § 20.1304(c) (2008).
On remand, the RO should also resolve that the SSA 
information received from the Veteran in December 2008 
represents the balance of the outstanding evidence and that 
no additional evidence is available from SSA.

Accordingly, the case is REMANDED for the following action:

1.  By all means necessary, the RO should 
resolve that the SSA information received 
from the Veteran in December 2008 
represents the balance of the outstanding 
evidence and that no additional evidence 
is available from SSA.  It should be so 
certified for he record

2.  The RO should then review the claim of 
service connection for PTSD in light of 
all evidence added to the record since 
December 1, 2008, specifically including 
the Report of Confidential Social Security 
Benefit Information that was received by 
the Board in December 2008.  If the claim 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




